Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-17 and 19-20 are objected to because of the following informalities:  
Claims 14-17 and 19-20 should have “the toilet” in the preamble to negate any antecedent basis issues.
Claims 19 and 20 should start with the phrase “The” since they are dependent claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 12, and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and 12 recites the limitation “about 3 micrometers to about 160 micrometers”.  Due to the fact that it’s a range, which sets upper and lower limits, it is unclear what the actual range would be with the term about.  Would a smooth surface (0 micrometers) be considered about 3 micrometers?  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “3 micrometers to 160 micrometers”.
Claim 3 recites the limitation “about 8 to 40 micrometers”.  Due to the fact that it’s a range, which sets upper and lower limits, it is unclear what the actual range would be with the term about.  Would a smooth surface (0 micrometers) be considered about 8 micrometers?  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “8 to 40 micrometers”.
Claims 9, 16, and 18 recites the limitation “about 10 to about 30 degrees”.  Due to the fact that it’s a range, which sets upper and lower limits, it is unclear what the actual range would be with the term about.  Would a straight handle (0 degrees) be considered about 10 degrees?  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “10 to 30 degrees”.
Claims 13-15, 17, and 19-20 are rejected due to dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 11-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gartland (US 2007/0245508).
Regarding claim 1, Gartland discloses a toilet bowl cleaning tool comprising:
a handle (Item 38) having an ergonomic curvature (Figure 3b shows the curvature), a first end and a second end; 
a material attachment head (Items 2 or 316) located on the first end of the handle, and a hand grip (Item 46) located on the second end of the handle; 
a hinge (Item 320)  provided on the first end and attached to each of the handle and the material attachment head; and an abrasive material (Item 5) removably attached to the material attachment head.  
The term ergonomic is viewed as a broad term since in this claim there is no limitation defining what makes it ergonomic.
Regarding claim 2 and 3, Gartland discloses the toilet bowl cleaning tool of claim 1, wherein the abrasive material has a particle size ranging from 3 micrometers to 160 micrometers and more specifically 8 to 40 micrometers (Paragraph [0082]).  
Regarding claim 7, Gartland discloses the toilet bowl cleaning tool of claim 1, wherein the abrasive material is waterproof (Paragraph [0086 discusses how parts of the abrasive material can be waterproof.  Applicant has not discussed in the specification what makes the abrasive material waterproof besides “waterproof piece of sandpaper (e.g., wet surface sandpaper) or other semi- abrasive cleaning tool”.16 Seth Hersey  
Regarding claim 11, Gartland discloses the toilet bowl cleaning tool of claim 4, wherein the abrasive material is comprised of a lubricant (Paragraph [0086] Applicant has not discussed in the specification what lubricant is being used).  
Regarding claim 12, Gartland discloses a cleaning system for a toilet having a bowl, a lid and a rim, the cleaning system comprising:
a cleaning tool comprised of an elongated handle (Item 38) with an ergonomic curvature, a cleaning end, and a gripping end (Figure 3b), wherein the cleaning end is pivotable (Item about the elongated handle; and 
an abrasive material (item 2) removably attached to the cleaning end of the handle, wherein the abrasive material is comprised of a plurality of abrasive particles ranging in size from about 3 micrometers to 160 micrometers (Paragraph [0082]).  
The term ergonomic is viewed as a broad term since in this claim there is no limitation defining what makes it ergonomic.
Regarding claim 13, Gartland discloses the cleaning system of claim 12, wherein the plurality of abrasive particles range in size from 8 micrometers to 40 micrometers (Paragraph [0082]).  
Regarding claim 17, Gartland discloses the cleaning system for a toilet of claim 12, wherein the abrasive material is attached to the cleaning end by one of a removable adhesive or a plurality of hook and loop fasteners (Paragraph [009]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gartland (US 2007/0245508) in view of Murphy (US 2006/0174914).
Regarding claim 4-5 and 14-15, Gartland discloses the toilet bowl cleaning tool of claim 1.  Gartland fails to disclose the abrasive material being used with a chemical agent.  (It is common for chemicals to be used alongside a toilet brush while cleaning the toilet).
Murphy teaches a toilet bowl cleaning tool wherein the abrasive material is further comprised of at least one of an antimicrobial, an antibacterial, a sanitizing agent, a disinfecting agent or a combination thereof, which is impregnated impregnated into the abrasive material (Paragraph [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the disinfectant impregnated into the abrasive material as taught by Murphy to the cleaning tool of Gartland.  Doing so would allow the abrasive material of Gartland to prevent germs from growing rampantly in the abrasive material storage area.  Since it is known that toilets are dirty areas and having a storage device next to a dirty area would only increase the area for germs to grow.  
Regarding claim 6, Gartland in view of Murphy disclose the toilet bowl cleaning tool of claim 4, wherein the at least one of the antimicrobial, the antibacterial, the sanitizing agent, the disinfecting agent or the combination thereof is water activated (Murphy Paragraph [0025]) since there is no explicit type agent disclosed the term water activated is to be interpreted broadly as “used with water”.  Since Murphy discusses using the cleaning tool in the water, and using disinfectants inside the toilet bowl with the tool, it is to meet the limitations “water activated”.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gartland (US 2007/0245508) in view of Brummer (US 2015/0143623). 
Regarding claim 8, Gartland discloses the toilet bowl cleaning tool of claim 1.  Gartland fails to explicitly disclose wherein the second end of the handle is comprised of a hook for hanging the toilet bowl cleaning tool .  
Brummer teaches a toilet tool second end of the handle is comprised of a hook for hanging the toilet tool (Item 13).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the hanging hole of Brummer to the tool of Gartland.  Doing so would allow a user to easily hang the tool for any purpose.  

Claims 9, 10, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gartland (US 2007/0245508) in view of Moss (US 4,466,152). 
Regarding claims 9 and 16, Gartland discloses the toilet bowl cleaning tool of claim 1.  Gartland fails to explicitly disclose wherein the ergonomic curvature is between  10 degrees to 30 degrees.  
Moss teaches a cleaning tool with a curvature of 10 degrees (Column 3 Lines 31-48).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the size of the bend of Gartland to be similar to Moss.  Such a modification is viewed as a change in size, which has been held to be routine to one of skill in the art (see MPEP 2144.04).  A slight bend to the tool would make difficult surfaces easier to clean (Column 4 Lines 34-40).  Further Applicant has not described in their specification on what makes 10-30 degrees critical.  
Regarding claim 10, Gartland discloses the toilet bowl cleaning tool of claim 1.  Gartland fails to explicitly disclose wherein the handle is comprised of an adjustment mechanism for lengthening the handle from between 1 foot and 5 feet.  
Moss teaches a cleaning tool wherein the handle is comprised of an adjustment mechanism for lengthening the handle from between 1 foot and 5 feet (Column 4 Lines 34-40).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaning tool of Gartland for the telescopic handle of Moss.  The telescoping handle with angled handle end portion provides for safer, faster cleaning with less bending and stooping, and keeps the user well away from unpleasant odors and the like (Moss Column 4 Lines 34-40).
Regarding claim 18, Gartland discloses a tool for cleaning a toilet bowl, the tool comprising:
an elongated handle (Item 38) having a curvature, a gripping end, and a cleaning end, wherein the gripping end is comprised of a plurality of protuberances to aid a user in holding the tool (Figure 3b), wherein a width of the tool is greater at the gripping end than at the cleaning end (Figure 3a and b); 
a cleaning head (Item 2) pivotably and rotatably attached to the cleaning end of the elongated handle (by Item 320); and 
an abrasive material (Item 302) removably attached to the cleaning head, wherein the abrasive material is comprised of a plurality of abrading particles having a size ranging from 3 micrometers to 160 micrometers (Paragraph [0082]), and further wherein the abrasive material is attached to the cleaning head by one of a removable adhesive or a hook and loop fastening system (Paragraph [0009]).  
Gartland fails to explicitly disclose wherein the curvature is between 10 degrees to 30 degrees.  
Moss teaches a cleaning tool with a curvature of 10 degrees (Column 3 Lines 31-48).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the size of the bend of Gartland to be similar to Moss.  Such a modification is viewed as a change in size, which has been held to be routine to one of skill in the art (see MPEP 2144.04).  A slight bend to the tool would make difficult surfaces easier to clean (Column 4 Lines 34-40).  Further Applicant has not described in their specification on what makes 10-30 degrees critical.  
Regarding claim 19, Gartland in view of Moss disclose the tool for cleaning a toilet bowl as recited in claim 18, wherein the cleaning head has a shape of one of a square, a circle, a triangle, a rectangle, a hexagon, or a pentagon (Figure 7a).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gartland (US 2007/0245508) in view of Moss (US 4,466,152) in view of Murphy (US 2006/0174914).
Regarding claim 20, Gartland in view of Moss disclose the tool for cleaning a toilet bowl as recited in claim 18.  Gartland fails to disclose the abrasive material being used with a chemical agent.  (It is common for chemicals to be used alongside a toilet brush while cleaning the toilet).
Murphy teaches a toilet bowl cleaning tool wherein the abrasive material is further comprised of at least one of an antimicrobial, an antibacterial, a sanitizing agent, a disinfecting agent or a combination thereof, which is impregnated impregnated into the abrasive material (Paragraph [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the disinfectant impregnated into the abrasive material as taught by Murphy to the cleaning tool of Gartland.  Doing so would allow the abrasive material of Gartland to prevent germs from growing rampantly in the abrasive material storage area.  Since it is known that toilets are dirty areas and having a storage device next to a dirty area would only increase the area for germs to grow.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723